UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K ANNUAL REPORT PURSUANT TO SECTIONS13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file: 0-25674 SkillSoft Public Limited Company (Exact Name of Registrant as Specified in Its Charter) Republic of Ireland None (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 107 Northeastern Boulevard 03062 Nashua, New Hampshire (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (603)324-3000 Securities registered pursuant to section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Ordinary Shares, €0.11 NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesRNo£ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes£NoR Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerR Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act).Yes£NoR The approximate aggregate market value of voting shares held by non-affiliates of the registrant as of July31, 2008 was $1,148,713,349 On March27, 2009, the registrant had outstanding 97,597,573 ordinary shares (issued or issuable in exchange for the registrant’s outstanding American Depositary Shares (ADSs)). DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement for the registrant’s 2009 annual meeting of shareholders to be filed within 120days of the end of its fiscal year ended January31, 2009 may be incorporated into PartIII (Items10,11, 12, 13 and 14)of this Annual Report on Form10-K where indicated. SKILLSOFT PUBLIC LIMITED COMPANY FORM10-K TABLE OF CONTENTS Page PARTI Item1. Business 2 Item1A. Risk Factors 21 Item1B. Unresolved Staff Comments 29 Item2. Properties 29 Item3. Legal Proceedings 29 Item4. Submission of Matters to a Vote of Security Holders 30 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item6. Selected Financial Data 32 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item7A. Quantitative and Qualitative Disclosures About Market Risk 48 Item8. Financial Statements and Supplementary Data 48 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item9A. Control and Procedures 48 Item9B. Other Information 51 PARTIII Item10. Directors, Executive Officers and Corporate Governance 51 Item11. Executive Compensation 51 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item13. Certain Relationships and Related Transactions, and Director Independence 51 Item14. Principal Accountant Fees and Services 51 PARTIV Item15. Exhibits and Financial Statement Schedules 51 Signatures 52 EX-10.11 Employment Agreement - Moran EX-10.12 Employment Agreement - Nine EX-10.14 Employment Agreement - Townsend EX-10.15 Employment Agreement - McDonald EX-10.16 Employment Agreement- Darcy EX-10.18Form of Indemnification Agreement EX-21.1List of Significant Subsidiaries EX-23.1Consent of Ernst & Young EX-31.1 Section 302 Certification of CEO EX-31.2 Section 302 Certification of CFO EX-32.1 Section906 Certification of CEO EX-32.2 Section906 Certification of CFO 1 Table of Contents PARTI From time to time, including in this Annual Report on Form 10-K and our Annual Report to shareholders, we may issue forward-looking statements relating to such matters as anticipated financial performance, business prospects, strategy, plans, critical accounting policies, technological developments, new services, consolidation activities, research and development activities, regulatory, market and industry trends, and similar matters. The Private Securities Litigation Reform Act of 1995 and federal securities laws provide safe harbors for forward-looking statements. We note that a variety of factors, including known and unknown risks and uncertainties as well as incorrect assumptions, could cause our actual results and experience to differ materially from the anticipated results or other expectations expressed in such forward-looking statements. The factors that may affect the operations, performance, development and results of our business include those discussed under Item 1A, “Risk Factors” of this Annual Report on Form 10-K. As used in this Form10-K, “we”, “us”, “our”, “SkillSoft” and “the Company” refer to SkillSoft Public Limited Company and its subsidiaries; and references to our fiscal year refer to the fiscal year ended on January 31 of that year (e.g., fiscal 2009 is the fiscal year ended January31, 2009). Item 1.Business General SkillSoft is a leading Software as a Service (SaaS) provider of on-demand e-learning and performance support solutions for global enterprises, government, education and small to medium-sized businesses. We enable business organizations to maximize business performance through a combination of comprehensive e-learning content, online information resources, flexible learning technologies and support services. Content offerings include business, information technology (IT), desktop, compliance and consumer/small to medium-sized business courseware collections, as well as complementary content assets such as Leadership Development Channel video products, KnowledgeCenterTM portals, virtual instructor-led training services and online mentoring services.
